8Zrioi-oz

    'r-ftfl/'               _                   O^LLlUlL


     "Tg &       II LO°ll\- &            __


          D£o_L^L\jLiA±^oji^Ma_m3AL_Z-ojj:          -tifc     /kaXh




            JdoilJL_jLJJbLy_^

                            /
                                              COURT OF CRIMINAL APPEALS
                                              COURT OF f>Pifwiw>ir «„,

*                 hctidd-
                                                    APR 2? 2015

                                                    eweostereierir
                r*\s(if /f^ch-h AY. JufJtti